                                         Case 3:19-cv-04238-MMC Document 729 Filed 07/23/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                    Case No. 19-cv-04238-MMC
                                                       Plaintiffs,                    ORDER GRANTING IN PART AND
                                  8
                                                                                      DENYING IN PART DEFENDANT
                                                v.                                    LEMARIÉ'S MOTION TO STRIKE,
                                  9
                                                                                      DEFENDANTS' MOTION IN LIMINE
                                  10     VADE SECURE, INCORPORATED, et                NO. 4, AND PLAINTIFFS' MOTION IN
                                         al.,                                         LIMINE NO. 1; GRANTING
                                  11                                                  DEFENDANTS' MOTIONS FOR DE
                                                       Defendants.                    NOVO DETERMINATION
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 23, 2021, the five motions listed below came before the Court for hearing.

                                  15   Sean S. Pak of Quinn Emanuel Urquhart & Sullivan, LLP and Jodie W. Cheng of JWC

                                  16   Legal appeared on behalf of Proofpoint. Douglas E. Lumish, Jeffrey G. Homrig, Margaret

                                  17   A. Tough, Joseph E. Lee, and Joseph R. Wetzel of Latham & Watkins appeared on

                                  18   behalf of Vade Secure. Adam S. Cashman and Evan Budaj of Singer Cashman LLP
                                  19   appeared on behalf of Lemarié.

                                  20          Having considered the parties' respective written submissions, as well as the oral

                                  21   arguments made at the hearing, the Court, for the reasons stated on the record at the

                                  22   hearing, rules as follows:

                                  23          1. With respect to defendant Olivier Lemarié's ("Lemarié") "Motion to Strike the

                                  24   Expert Report and Opinions of Matthew Moore," filed April 24, 2021, the motion is hereby

                                  25   DENIED, with the limited exception that, to the extent Lemarié seeks to preclude Matthew

                                  26   Moore from speculating as to the content of any file he has not seen, the motion is
                                  27   hereby GRANTED.

                                  28          2. With respect to defendants Vade Secure, Incorporated, Vade Secure SASU
                                         Case 3:19-cv-04238-MMC Document 729 Filed 07/23/21 Page 2 of 2




                                  1    (collectively, "Vade Secure"), and Lemarié's "Motion in Limine No. 1 Regarding

                                  2    Documents on Mr. Lemarié's Personal Devices," filed June 28, 2021, the motion is

                                  3    hereby DENIED, with the limited exception that, to the extent defendants seek to

                                  4    preclude any witness from speculating as to the content of any file he or she has not

                                  5    seen, the motion is hereby GRANTED.

                                  6           3. With respect to plaintiff Proofpoint, Inc. and plaintiff Cloudmark LLC's "Motion in

                                  7    Limine No. 4," filed June 28, 2021, the motion is hereby GRANTED to the extent plaintiffs

                                  8    seek to preclude defendants from offering evidence as to a reasonable royalty or arguing

                                  9    that a reasonable royalty should be awarded, and, in all other respects, the motion is

                                  10   hereby DENIED.

                                  11          4. With respect to Vade Secure's "Motion for De Novo Determination of

                                  12   Dispositive Matter Referred to Magistrate Judge," filed June 15, 2021, the motion is
Northern District of California
 United States District Court




                                  13   hereby GRANTED, without prejudice to any party's seeking, after the close of evidence,

                                  14   an instruction pertaining to spoliation of evidence.

                                  15          5. With respect to Lemarié's "Motion for De Novo Determination of Dispositive

                                  16   Matter Referred to Magistrate Judge," filed June 15, 2021, the motion is hereby

                                  17   GRANTED, without prejudice to any party's seeking, after the close of evidence, an

                                  18   instruction pertaining to spoliation of evidence.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 23, 2021
                                                                                               MAXINE M. CHESNEY
                                  22                                                           United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
